DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims 
This action is in reply to the claims filed on 24 June 2019.
Claims 1-20 are pending and have been examined. 

Information Disclosure Statement  
	The Information Disclosure Statement filed on 24 June 2019, has been considered. An initialed copy of the Form 1449 is enclosed herewith. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Patent Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-7 are directed to a method, claims 8-14 are directed to a system and claims 15-20 are directed to a product of manufacture.    
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of product identification.  Specifically, representative claim 1 recites the abstract idea of: 
collecting a first type of data regarding an unidentified product; 
performing a first type of analysis on the first type of data, wherein the first type of data is selected from the group consisting of visual sample data, gaseous chemical sample data, contact chemical sample data, and user input data; 
collecting a second type of data regarding the unidentified product; 
performing a second type of analysis on the second type of data, wherein second type of data is selected from the group consisting of visual sample data, gaseous chemical sample data,  contact chemical sample data, and user input data; 
based upon the first type of analysis on the first type of data and the second type of analysis on the second type of data, performing product identification for the unidentified product; and 
outputting, based on the product identification, an identity of the unidentified product. 
	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 1 recites the abstract idea of product identification, as noted above.  This concept is considered to be a method of organizing human activity because it relates to sale activities because the claims recite the activities of collection of data for a first and second type of data regarding unidentified product, then analyzing the data for the first and second types of data for the unidentified product, and then resulting in an output of the identification of the unidentified product, thereby making this a sales behavior or activity.  Thus, representative claim 1 recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, representative claim 1 includes the additional element of a computer. This additional element individually and in combination does not integrate the exception into the practical application because they are merely being used to apply the abstract idea using a generic computer.  
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an invention concept (i.e., whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional element recited in the independent claim 1 is recited and described in a generic manner and merely applies the abstract idea using a generic computer. As such, the additional element, considered individually and in combination, do not provide an inventive concept.  
As such, representative claim 1 is ineligible.
Independent claims 8 and 15 are similar in nature to representative claim 1 and Step 2A, Prong 1 analysis is the same as above for representative claim 1.  It is noted that in independent claim 8 includes the additional elements of one or more processors, one or more sensors, a memory communicatively coupled to the one or more processor, and wherein the memory comprises instructions which, when executed by the one or more processors, cause the one or more processors to perform and independent claim 15 includes the additional element of a computer program product, and the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a computer. The Applicant’s specification does not provide any discussion or description of the additional elements recited in claims 8 and 15, as being anything other than generic elements. 
As such, claim 8 and 15 are ineligible. 
It is noted that the dependent claim of 2-7, 9-14 and 16-20, depending from claims 1, 8 and 15 respectively, do not recite any other  additional elements and therefore, would not integrate into a practical application and do not provide an inventive concept.  Accordingly, claims 2-7, 9-14 and 16-20 are directed towards an abstract idea. 
As such, claim 2-7, 9-14 and 16-20 are ineligible. 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Amin, A., et al. (PGP No. US 2020/0183925 A1) in view of MacIntosh, B. (PGP No. US 2014/0052555 A1). 

Claim 1-
Amin discloses a computer-implemented method for item identification, the method comprising: 
collecting a first type of data regarding an unidentified item (Amin, see: paragraph [0028] disclosing “A detection component,…can receive a sample of the air. The detection component can analyze a headspace (portion) of the sample”; and see: paragraph [0036] disclosing “A user can take an image of an item (e.g., a snack) and utter, ‘is this allergen safe?’ [i.e., first type of data]”; and see: paragraph [0038] disclosing “facilitate…item identification”); 
performing a first type of analysis on the first type of data, wherein the first type of data is selected from the group consisting of visual sample data, gaseous chemical sample data, contact chemical sample data, and user input data (Amin, see: paragraph [0027] disclosing “the mobile device passively receives a sample such as chemicals, gas, or odors [i.e., gaseous chemical sample data, contact chemical sample data]”; and see: paragraph [0032] disclosing “input component can receive information about a source of a sample” and “can include…user input [i.e., first type of data, wherein selected from user input data]” and “detection component can analyze the received information and the headspace to determine the source of the sample” and “For example, a voice capturing device”; and see: paragraph [0036] disclosing “A user can take an image of an item (e.g., a snack) and utter, ‘is this allergen safe?’” and “can be analyzed [i.e., first type of analysis wherein first type of data is user input data] to identify that it is a cookie”); 
collecting a second type of data regarding the unidentified item (Amin, see: paragraph [0027] disclosing “the mobile device passively receives a sample such as chemicals, gas, or odors”; and see: paragraph  [0028] disclosing “detection component, coupled to a memory and a CPU, of the mobile device can receive a sample of the air. The detection component can analyze a headspace (portion) of the sample. The detection component can detect presence and amount of chemicals in the headspace [i.e., collecting a second type of data]”; and see: paragraph [0036] disclosing “The electronic nose can be employed to detect presence of nuts in the cookie”); 
performing a second type of analysis on the second type of data, wherein second type of data is selected from the group consisting of visual sample data, gaseous chemical sample data, contact chemical sample data, and user input data and (Amin, see: paragraph [0027] disclosing “the mobile device passively receives a sample such as chemicals, gas, or odors [i.e., gaseous chemical sample data, contact chemical sample data]” and see: paragraph [0028] disclosing “detection component, coupled to a memory and a CPU, of the mobile device can receive a sample of the air. The detection component can analyze a headspace (portion) of the sample. The detection component can detect presence and amount of chemicals in the headspace”; and see: paragraph [0036] disclosing “The electronic nose can be employed to detect presence of nuts in the cookie”); 
based upon the first type of analysis on the first type of data and the second type of analysis on the second type of data, performing product identification for the unidentified product (Amin, see: paragraph [0036] disclosing “it is to be appreciated that multiple modalities can be employed in connection with converging on identification” and “A user can take an image of an item (e.g., a snack) and utter, ‘is this allergen safe?’ The image can be analyzed [i.e., first type of analysis on the first type of data] to identify that it is a cookie” and “The electronic nose ; and 
outputting, based on the item identification, an identity of the unidentified item (Amin, see: paragraph [0091] disclosing “Output component 350 can output information” and “outputs information relating to sample 306, source 304 and detection result” and “detection result can include information relating to source 304 such s a determined identity”; Also see: FIG. 3).
Although Amin does disclose identification of an unidentified item, Amin does not disclose that the unidentified item is necessarily an unidentified product.  Amin does not explicitly disclose: 
an unidentified product; 
performing product identification for the unidentified product; 
but MacIntosh does teach: 
an unidentified product (MacIntosh, see: paragraph [0320] teaching “product identification (and in discriminating between candidate products)” and “relaying imagery of an otherwise unidentified product”); 
performing product identification for the unidentified product (MacIntosh, see: paragraph [0320] teaching “product identification (and in discriminating between candidate products) includes: ….chemical and olfactory sensing”); 
This step of MacIntosh is applicable to the method of Amin, as they both share characteristics and capabilities, namely, they are directed to identifying objects.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

Claim 2-
Amin in view of MacIntosh teach the method of claim 1, as described above.
Amin discloses further comprising:
 collecting user feedback on the performed item identification (Amin, see: paragraph [0099] disclosing “system 300 can share (e.g., via input component 326 or output component 350) identified scents and review of a source associated with the identified scent.” And “user can provide a review associated with the scent, such as a rating, ‘liking,’ text based review, or other input”).
Although Amin does disclose identification of an unidentified item, Amin does not disclose that the unidentified item is necessarily an unidentified product.  Amin does not explicitly disclose: 
performed product identification; 
but MacIntosh does teach: 
performed product identification (MacIntosh, see: paragraph [0320] teaching “product identification (and in discriminating between candidate products) includes: ….chemical and olfactory sensing”); 


Claim 3-
Amin in view of MacIntosh teach the method of claim 2, as described above.
Amin discloses further comprising: 
aggregating user feedback from a plurality of users (Amin, see: paragraph [0099] disclosing “system 300 can share (e.g., via input component 326 or output component 350) identified scents and review of a source associated with the identified scent.” And “user can provide a review associated with the scent, such as a rating, ‘liking,’ text based review, or other input” and “user reviews can be utilized to train user generated models” and “users, via mobile devices, can gather scents of a particular type of consumable product and votes for the products can generate leader boards”) ; and 
updating one or more models used in the first type of analysis, the second type of analysis, and the item identification (Amin, see: paragraph [0099] disclosing “user reviews can be utilized to train user generated models”).  

product identification; 
but MacIntosh does teach: 
product identification (MacIntosh, see: paragraph [0320] teaching “product identification (and in discriminating between candidate products) includes: ….chemical and olfactory sensing”); 
This step of MacIntosh is applicable to the method of Amin, as they both share characteristics and capabilities, namely, they are directed to identifying objects.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Amin, to include the feature of performed product identification, as taught by MacIntosh.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Amin to improve the efficiency and accuracy of item and product identification using various types of sensing techniques (MacIntosh, see: paragraph [0009]).  

Claim 4-
Amin in view of MacIntosh teach the method of claim 1, as described above.
Amin discloses further comprising:
 determining a confidence value for the item identification for the unidentified item (Amin, see: paragraph [0096] disclosing “detection component 320 can determine confidence scores associated different sources”).

product identification for the unidentified product; 
but MacIntosh does teach:  
product identification for the unidentified product (MacIntosh, see: paragraph [0320] teaching “product identification (and in discriminating between candidate products) includes: ….chemical and olfactory sensing”); 
This step of MacIntosh is applicable to the method of Amin, as they both share characteristics and capabilities, namely, they are directed to identifying objects.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Amin, to include the feature of an unidentified product and performing product identification for the unidentified product, as taught by MacIntosh.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Amin to improve the efficiency and accuracy of item and product identification using various types of sensing techniques (MacIntosh, see: paragraph [0009]).  

Claim 5-
Amin in view of MacIntosh teach the method of claim 4, as described above. 
Amin discloses further comprising: 
determining that the confidence value is below a threshold confidence value (Amin, see: paragraph [0096] disclosing “detection component 320 can determine confidence scores ; and 
based on the determination that the confidence value is below a threshold confidence value, collecting a third type of data and performing a third type of analysis on the third type of data (Amin, see: paragraph [0096] disclosing “If neither source is chosen, entries in a model or library can be marked as entries needing additional data [i.e., third type of data and performing a third type of analysis], entries having conflicting data, entries that are potential inaccurate, and the like”). 

Claim 6-
Amin in view of MacIntosh teach the method of claim 5,  as described above.
Amin discloses further comprising: 
based upon the first type of analysis on the first type of data, the second type of analysis on the second type of data, and the third type of analysis of the third type of data, performing item identification for the unidentified item (Amin, see: paragraph [0036] disclosing “it is to be appreciated that multiple modalities can be employed in connection with converging on identification” and “A user can take an image of an item (e.g., a snack) and utter, ‘is this allergen safe?’ The image can be analyzed [i.e., first type of analysis on the first type of data] to identify that it is a cookie” and “The electronic nose can be employed to detect presence of nuts in the cookie or any other potential allergen that might affect the user [i.e., second type of analysis on .
Although Amin does disclose identification of an unidentified item, Amin does not disclose that the unidentified item is necessarily an unidentified product.  Amin does not explicitly disclose: 
product identification for the unidentified product; 
but MacIntosh does teach:  
product identification for the unidentified product (MacIntosh, see: paragraph [0320] teaching “product identification (and in discriminating between candidate products) includes: ….chemical and olfactory sensing”); 
This step of MacIntosh is applicable to the method of Amin, as they both share characteristics and capabilities, namely, they are directed to identifying objects.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Amin, to include the feature of an unidentified product and performing product identification for the unidentified product, as taught by MacIntosh.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Amin to improve the efficiency and accuracy of item and product identification using various types of sensing techniques (MacIntosh, see: paragraph [0009]).  


Claim 7-
Amin in view of MacIntosh teach the method of claim 1, as described above.
Amin further discloses: 
wherein performing the second type of analysis on the second type of data utilizes context data from the first type of data or a result from the first type of analysis (Amin, see: paragraph [0036] disclosing “it is to be appreciated that multiple modalities can be employed in connection with converging on identification” and “A user can take an image of an item (e.g., a snack) and utter, ‘is this allergen safe?’ The image can be analyzed [i.e., first type of analysis on the first type of data] to identify that it is a cookie” and “The electronic nose can be employed to detect presence of nuts in the cookie or any other potential allergen that might affect the user [i.e., second type of analysis on the second type of data]. Accordingly, the combination of pattern, voice and smell detection can provide a higher confidence level regarding item…determination”).

Regarding Claim 8:
Claim 8 is directed to a system. Claim 8 recites limitations that are similar in nature to those addressed above for claim 1 which is directed towards a method. It is noted that claim 8 also recites the features of one or more processors; one or more sensors; and a memory communicatively coupled to the one or more processors, wherein the memory comprises instructions which, when executed by the one or more processors, cause the one or more processors to perform a method, which are disclosed by Amin (Amin, see: paragraph [0028] disclosing “absorption of the chemicals in the headspace causes physical alterations of the various sensors in the sensory array”; and see: paragraph [0165] disclosing “computer 1102  8 is therefore rejected for the same reasons as set forth above for claim 1.  

Regarding Claim 9:
Claim 9 is directed to a system. Claim 9 recites limitations that are parallel in nature to those addressed above for claim 2 which is directed towards a method. Claim 9 is therefore rejected for the same reasons as set forth above for claim 2.  

Regarding Claim 10:
 Claim 10 is directed to a system. Claim 10 recites limitations that are parallel in nature to those addressed above for claim 3 which is directed towards a method. Claim 10 is therefore rejected for the same reasons as set forth above for claim 3.   

Regarding Claim 11:
Claim 11 is directed to a system. Claim 11 recites limitations that are parallel in nature to those addressed above for claim 4 which is directed towards a method. Claim 11 is therefore rejected for the same reasons as set forth above for claim 4.   


Regarding Claim 12: 
Claim 12 is directed to a system. Claim 12 recites limitations that are parallel in nature to those addressed above for claim 5 which is directed towards a method. Claim 12 is therefore rejected for the same reasons as set forth above for claim 5.   

Regarding Claim 13:
Claim 13 is directed to a system. Claim 13 recites limitations that are parallel in nature to those addressed above for claim 6 which is directed towards a method. Claim 13 is therefore rejected for the same reasons as set forth above for claim 6.   

Regarding Claim 14:
Claim 14 is directed to a system. Claim 14 recites limitations that are parallel in nature to those addressed above for claim 7 which is directed towards a method. Claim 14 is therefore rejected for the same reasons as set forth above for claim 7.   

Regarding Claim 15:
Claim 15 is directed to a computer program product. Claim 15 recites limitations that are similar in nature to those addressed above for claim 1 which is directed towards a method. It is noted that claim 15 also recites the features of a computer program product for product identification, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a computer to perform a method which Amin does disclose (Amin, see: [0180] disclosing “a system as well as 

Regarding Claim 16:
Claim 16 is directed to a computer program product. Claim 16 recites limitations that are parallel in nature to those addressed above for claim 2, which is directed towards a method. Claim 16 is therefore rejected for the same reasons as set forth above for claim 2.   

Regarding Claim 17:
Claim 17 is directed to a computer program product. Claim 17 recites limitations that are parallel in nature to those addressed above for claim 3, which is directed towards a method. Claim 17 is therefore rejected for the same reasons as set forth above for claim 3.   

Regarding Claim 18: 
Claim 18 is directed to a computer program product. Claim 18 recites limitations that are parallel in nature to those addressed above for claim 4, which is directed towards a method. Claim 18 is therefore rejected for the same reasons as set forth above for claim 4.   

Regarding Claim 19:
Claim 19 is directed to a computer program product. Claim 19 recites limitations that are parallel in nature to those addressed above for claim 5, which is directed towards a method. Claim 19 is therefore rejected for the same reasons as set forth above for claim 5.   

Regarding Claim 20: 
Claim 20 is directed to a computer program product. Claim 20 recites limitations that are parallel in nature to those addressed above for claim 6, which is directed towards a method. Claim 20 is therefore rejected for the same reasons as set forth above for claim 6.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Blackley, J. (PGP No. US 2016/0370340 A1) describing an apparatus that can intake a sample from a pharmaceutical and sensors detect constituents of the emission sample. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/A.D.P./Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625